PER CURIAM.
Appellants were adjudicated delinquent by the Circuit Court Juvenile Division of Dade County. The adjudication was based upon a finding that C. M. I. was guilty of larceny and buying, receiving or concealing stolen property. The court found that A. R. was delinquent because of his participation in buying, receiving or concealing stolen property.
Both appellants contend that the court erred in adjudicating them delinquent because there was insufficient proof adduced at trial to establish an essential element of the offense, to-wit, that appellants had knowledge that the property was stolen.
We have carefully reviewed the record on appeal and have concluded that there is no merit in such contention. State v. Graham, 238 So.2d 618 (Fla.1970).
Appellant, C. M. I., raises an additional point in his appeal. He argues that the trial court erred in adjudicating him delinquent because he was found guilty of both larceny and buying, receiving or concealing stolen property. We agree and reverse that portion of the order appealed that finds him guilty of larceny. However, the adjudication of delinquency with reference to buying, receiving or concealing stolen property stands affirmed. A conviction of both larceny and buying, receiving or concealing stolen property is inconsistent in *869law where, as here, the same property is involved. The state concedes that this was error. Bargesser v. State, 95 Fla. 401, 116 So. 11 (1928); R. A. B. v. State, 316 So.2d 312 (Fla.3d DCA 1975).
Affirmed in part and reversed in part.